Title: From Alexander Hamilton to James Read, 6 November 1799
From: Hamilton, Alexander
To: Read, James (d. 1813)


          
            Sir
            N.Y. Novr. 6th. 1799
          
          Majors Brooks and Toussard are expected for this Quarter in a short time—I wish to know what accommodations for the Winter can be afforded to these officers at Fort Jay without infering interfering with the convenience of those already in the Garrison—
          With consideration &c—
          Capt Read
        